       Case 1:19-cr-00298-KBJ Document 1-1 Filed 08/31/19 Page 1 of 3




                                   STATEMENT OF FACTS

       On August 30, 2019, at approximately 4:51 p.m., Metropolitan Police              Department
C'MPD") 7th District Crime Suppression Team C'CST') Officers executed D.C. Superior Court
Search Warrant No. 2019-CSW-4587 at 2330 Good Hope Rd SE, Apt No. 615, in Washington,
D.C. MPD Sergeant Atcheson conducted a knock and announce at the door. No one answered the
door. so CST entered the apartment. Inside of the apartment, officers located Hartley James Lee
(the "defendant") in the living area ofthe studio apartment. The defendant was the sole occupant
ofthe residence.

       Pursuant to the search warrant, officers conducted a searchofthe studio apartment, which
only had a single bed and a single couch (and no separate bedroom). Inside ofa shoe box found in
a closet, law enforcement located and seized a black Glock 19, 9mm pistol, Serial Number
MHC605 with laser attachment. The pistol had one round chambered and l0 rounds in the
magazine. Officers who inspected the pistol observed the firearm appeared to be fully functional,
capable ofexpelling a projectile by means ofan explosive action, having a banel of less than l2
inches, and the ability to be fired by the use of a single hand.


         MPD Officers, having had previously seen the defendant's public lnstagram account, knew
that the defendant had possessed a firearm within the last 72 hours and posted a video to that effect
on his Instagram page. The firearm recovered in the studio apartment appeared to be consistent
with the firearm that was observed on the defendant's Instagram account.

        In the living room ofthe apartment, law enforcement located a plastic Glock pistol case
with an extended magazine filled with 30 rounds of 9mm ammunition and l2 rounds of loose 9mm
ammunition.

       A   search of the kitchen resulted in the discovery of l2 small baggies containing a tan
powder substance, which field+ested positive for the presence of opiates. The baggies or zips are
similar in appearance to that of single dose heroin packages. Two small digital scales, sandwich
bags and vacuum sealer bags were also found in the residence.


       Finally, in the studio apartment, law enforcement recovered mail matter-a court
document-addressed to the defendant at the address above (2330 Good Hope Rd SE, Apt No.
615). Officers observed a photograph ofthe defendant with what appears to be his daughter in the
residence too. A closet with children's toys was also found in the residence.


    The defendant was taken into custody and transported to the MPD's 7th District where he was
interviewed. The defendant was advised of his Miranda rights and agreed to waive his rights and
speak to law enforcement. During the course of this interview, the defendant made the following
       Case 1:19-cr-00298-KBJ Document 1-1 Filed 08/31/19 Page 2 of 3




statements (this is not a verbatim transcript, but rather a brief summary     of the nature of the
conversation):

   o   He stated that the apartment belonged to his cousin, but that he had been living in the
       residence since approximately June   of20l9;
   .   He knew the seized Glock was in the bedroom closet and he has handled that gun recently;
   o   He admitted that he has handled at least two guns during the past week;
   .   According to the defendant, he handles real loaded guns when videotaping himselfrapping
       in the residence;
   .   The gun found in his home is used for his protection and the protection of anyone in the
       residence;
   o   He acknowledged that he previously pled guilty to a Maryland gun charge and was
       sentenced to three years. The sentence was suspended and he is currently on probation;
   o   He knew that he was not allowed to be handling or in the possession   ofany firearms.

This interview was memorialized via video-recording.

        A criminal history check ofthe defendant using the Maryland Circuit Court online records
database revealed that in case CT180859X, the defendant pled guilty to a firearms violation on
October 5, 2018 (Unauthorized Removal of Property - Firearm and Transport Handgun on
Roadway) and was subsequently sentenced to two years' and one year' incarceration respectively
on each charge, which was all suspended. The defendant was placed on three years of supervised
probation. A WALES/NCIC check revealed that the defendant does not have any firearms
registered under his name. The firearm recovered in his apartment was unregistered.


       Based on the evidence described above, I believe there is probable cause to believe that the
defendant unlawfully possessed a firearm after having been previously convicted of a crime
punishable by more than one year imprisonment. in violation of l8 U.S.C. $ 922(gXl).


Attested to by the applicant in accordance with the requirements ofFed. R. Crim. P.4.1 based on
information communicated by telephone on this 3lst day ofAugust 2019.


                                                       ,7,2,
                                                      OFFICER VINCENT ALTIERE
                                                      METROPOLITAN POLICE
                                                      DEPARTMENT
       Case 1:19-cr-00298-KBJ Document 1-1 Filed 08/31/19 Page 3 of 3




Subscribed and sworn pursuant to Fed. R. Crim. P. 4.1 and 41 (d)(3) on August 31, 2019




                                                     G. MICHAEL HARVEY
                                                     U.S. MAGISTRATE JUDGE
